Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00818-CV

                              Carleen RANTZOW f/k/a Carleen Black,
                                          Appellant

                                                 v.
                                         Christopher Edward
                                    Christopher Edward BLACK,
                                              Appellee

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 08-004
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 12, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). Appellant also requests the parties be ordered to bear their own costs. However,

the motion does not disclose an agreement of the parties regarding the assessment of appellate

costs; accordingly, the costs of appeal will be assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM